711 F.2d 988
ALABAMA HOME HEALTH CARE, INC., an Alabama non-profitcorporation, Plaintiff-Appellee,v.Margaret M. HECKLER, as Secretary of the United StatesDepartment of Health and Human Services,Defendant-Appellant.
No. 82-7042.
United States Court of Appeals,Eleventh Circuit.
Aug. 8, 1983.

Herbert J. Lewis, III, Asst. U.S. Atty., Birmingham, Ala., Henry Goldberg, Baltimore, Md., F. Richard Waitsman, Asst. Regional Atty., Dept. of Health & Human Services, Atlanta, Ga., for defendant-appellant.
Stewart, Falkenberry & Whatley, Joe R. Whatley, Jr., Birmingham, Ala., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Alabama;  U.W. Clemon, Judge.
Before GODBOLD, Chief Judge, FAY and SMITH*, Circuit Judges.

BY THE COURT:

1
On May 25, 1983 the Provider Reimbursement Review Board entered its decision in this case.   Because the district court may now assume jurisdiction under 42 U.S.C. Sec. 1395oo, the issue of the district court's jurisdiction under the All Writs Act is moot.


2
The appeal is DISMISSED as moot, the district court's order, 527 F.Supp. 849, is vacated and the cause remanded to the district court with instructions to dismiss the case as moot.



*
 Honorable, Edward S. Smith, U.S. Court of Appeals for the Federal Circuit, sitting by designation